83463: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29078: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83463


Short Caption:COMSTOCK RESIDENTS ASS'N VS. LYON CTY. BD. OF COMM'RSCourt:Supreme Court


Related Case(s):68433, 79445


Lower Court Case(s):Lyon Co. - Third Judicial District - 14-CV-00128Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:08/11/2022How Submitted:On Documents








+
						Party Information
					


RoleParty NameRepresented By


AppellantComstock Residents AssociationDebbie A. Leonard
							(Leonard Law, PC)
						John L. Marshall


AppellantJoe McCarthyJohn L. Marshall


RespondentComstock Mining IncorporatedJames R. Cavilia
							(Allison MacKenzie, Ltd.)
						Justin M. Townsend
							(Allison MacKenzie, Ltd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/11/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/07/2021Filing FeeFiling Fee Paid. $250.00 from Comstock Residents Association.  Check no. 1154. (SC)


09/07/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-25837




09/07/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-25840




09/08/2021Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellants: 14 days transcript request form; 120 days opening brief. (SC)21-25978




09/27/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-27758




09/28/2021Transcript RequestFiled Certificate of No Transcript Being Requested. (SC)21-27831




09/28/2021Notice/IncomingFiled Notice of Appearance (Debbie Leonard of Leonard Law, PC enters her appearance in this matter on behalf of Appellants). (SC)21-27892




09/29/2021Notice/IncomingFiled Notice of Appearance (Justin M. Townsend of the law firm Allison MacKenzie, LTD. hereby appears as counsel for Respondent, Comstock Mining Incorporated). (SC)21-27967




09/29/2021Notice/IncomingFiled Notice of Appearance (REJECTED PER PHONE CALL/DUPLICATE). (SC)


09/29/2021Notice/IncomingFiled Notice of Appearance (REJECTED PER PHONE CALL/DUPLICATE). (SC)


10/01/2021Order/ProceduralFiled Order. Pursuant to the notices of appearance filed September 28 and 29, 2021, the clerk of this court shall add Debbie Leonard and Leonard Law, PC, as counsel for appellant Comstock Residents Association, and Justin M. Townsend of the law firm Allison MacKenzie, Ltd. as counsel for respondent Comstock Mining Incorporated. (SC)21-28192




01/04/2022MotionFiled Stipulation to Extend Time for Opening Brief. (SC)22-00293




01/04/2022Notice/OutgoingIssued Notice Motion/Stipulation Approved. (Opening Brief and Appendix due: February 7, 2022) (SC)22-00298




02/07/2022BriefFiled Appellants' Opening Brief. (SC)22-04045




02/07/2022AppendixFiled Joint Appendix, Vols. 1-4. (SC)22-04051




02/07/2022AppendixFiled Joint Appendix, Vols. 5-7. (SC)22-04054




03/08/2022MotionFiled Stipulation to Extend Time for Lyon County Board of Commissioners to file Answering Brief. (SC)22-07408




03/09/2022BriefFiled Respondent Comstock Mining Incorporated's Answering Brief. (SC)22-07503




03/11/2022Order/ProceduralFiled Order Approving Stipulation.  The Lyon County Board shall have until April 8, 2022, to file and serve the answering brief.  Appellants shall have 30 days from service of the Lyon County Board's answering brief to file and serve any reply brief.  (SC)22-07813




04/08/2022MotionFiled Stipulation/Dismiss Appeal. (SC)22-11025




04/08/2022BriefFiled Appellant CRA's Reply Brief. (REJECTED PER NOTICE ISSUED 4/8/22) (SC)


04/08/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-11050




04/08/2022BriefFiled Appellant CRA's Reply Brief. (SC)22-11083




04/19/2022Order/ProceduralFiled Order Partially Dismissing Appeal.  This appeal is dismissed with respect to the Lyon County Board of Commissioners.  (SC)22-12271




04/26/2022Case Status UpdateBriefing Completed/To Screening. (SC).


08/11/2022Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)22-25220




09/16/2022Order/DispositionalFiled Order Affirming in Part, Reversing in Part and Remanding. "ORDER the judgment of the district court AFFIRMED IN PART AND REVERSED IN PART AND REMAND this matter to the district court for proceedings consistent with this order." SNP22  - JH/LS/DH. (SC)22-29078





Combined Case View